People v Jaffal (2015 NY Slip Op 09183)





People v Jaffal


2015 NY Slip Op 09183


Decided on December 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2015

Mazzarelli, J.P., Richter, Manzanet-Daniels, Kapnick, JJ.


1396/13 4120/13

[*1]16382 The People of the State of New York,	SCI Respondent,
v Nadia Jaffal, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Heidi Bota of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.

Judgments, Supreme Court, New York County (Charles H. Solomon, J.), rendered October 15, 2013, as amended October 29, 2013, convicting defendant, upon her plea of guilty, of burglary in the third degree (three counts) and grand larceny in the fourth degree, and sentencing her, as a second felony offender, to an aggregate term of four to eight years, and also convicting defendant, upon her plea of guilty, of burglary in the third degree, and sentencing her, as a second felony offender, to a concurrent term of two to four years, unanimously affirmed.
We perceive no basis for reducing the sentence imposed under the indictment.
As to the conviction by superior court information, application by appellant's assigned counsel to withdraw as counsel is granted (see Anders v California , 386 US 738 [1967]; People v Saunders , 52 AD2d 833 [1st Dept 1976]). We have reviewed this record and agree with appellant's assigned counsel that there are no nonfrivolous points which could be raised on this appeal as to that conviction.
Pursuant to CPL 460.20, defendant may apply for leave to appeal to the Court of Appeals by making application to the Chief Judge of that Court and by submitting such application to the Clerk of that Court or to a Justice of the Appellate Division of the Supreme Court of this Department on reasonable notice to the respondent within 30 days after service of a copy of this order.
Denial of the application for permission to appeal by the judge or justice first applied to is final and no new application may thereafter be made to any other judge or justice.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 10, 2015
CLERK